Order entered April 7, 2016




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-16-00078-CV

                    MARIE-ALDA GILLES-GONZALEZ, PH.D, Appellant

                                              V.

      UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-09517

                                          ORDER
        We GRANT appellee’s April 4, 2016 unopposed second motion for an extension of time

to file a brief. We ORDER the brief tendered to this Court by appellee on April 6, 2016 filed as

of the date of this order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE